DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Note - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention in Claims 15-20 are directed towards statutory subject matter under 35 U.S.C. 101. Claim 15 is drawn to functional descriptive material recorded on a “tangible machine readable-medium”. The claim is considered statutory, because the broadest reasonable interpretation of a claim drawn to a “tangible machine readable-medium” is further defined in the written disclosure to be analogous in scope as “non-transitory machine readable medium” and further excludes “propogating signals” as described in [0083]-[0084].  Likewise, claims 16-20 are dependent upon Claim 15 and are also directed towards statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wobkemeier et al. (US Patent 10,898,055, hereby referred to as “Wobkemeier”), in view of Hicks et al. (US PGPub US 2018/0352119 A1), hereby referred to as “Hicks”. 

Consider Claims 1, 8 and 15. 
Wobkemeier teaches: 
-; 1. A method for determining a unit load device (ULD) door status, comprising: / 8. A system for determining a unit load device (ULD) door status, / 15. A tangible machine-readable medium comprising instructions for determining a unit load device (ULD) door status that, when executed, cause a machine to at least: (Wobkemeier: abstract, col. 8 lines 10-35, FIG. 1 shows a perspective view of a first embodiment of a water-conducting domestic appliance 1. In the example in FIG. 1 the domestic appliance 1 is a dishwasher. col. 7 lines 22-37)
-; 1. capturing a set of image data featuring the ULD; / 8. comprising: a housing; an imaging assembly at least partially within the housing and configured to capture a set of image data featuring the ULD; one or more processors; / 15. capture a set of image data featuring the ULD;  (Wobkemeier: col. 8 lines 35-67, FIG. 1, When items to be washed enter the detection region of the detection unit 12, the detection unit 12 acquires an image of said items to be washed and performs image or pattern recognition on the acquired image to recognize the type of item to be washed. To recognize the type of item to be washed, the detection unit 12 is preferably equipped with computation capacity. Alternatively or additionally the detection unit 12 is linked to a control unit (not shown in FIG. 1), which for example receives and analyzes the image of the item to be washed acquired by the detection unit 12)
-; 8. and a non-transitory computer-readable memory coupled to the imaging assembly and the one or more processors, the memory storing instructions thereon that, when executed by the one or more processors, cause the one or more processors to: (Wobkemeier: col. 7 lines 22-37) 
-; 1. segmenting the set of image data to identify a top portion of the ULD; / 8. segment the set of image data to identify a top portion of the ULD, / 15. segment the set of image data to identify a top portion of the ULD; (Wobkemeier: col. 8 lines 25-35, FIG. 1, The dishwasher 1 also has at least one loading level 10. The at least one loading level 10 is preferably a holder for items to be washed in the dishwasher 1. In particular a number of loading levels 10 can be provided, comprising a lower rack, upper rack and/or flatware drawer. The several loading levels 10 are preferably positioned one above the other in the wash container 2. Col. 9 lines 41-67, lines 52-57, In particular an image is acquired of an arrangement, in other words the positioning of the items being washed in the respective loading level 10. The acquired image allows the position and type of item to be washed positioned in the loading level 10 to be recognized and detected.)
-; 1. determining an arrangement of the ULD and a threshold; 8. determine an amplitude of the top portion of the ULD, /  15. determine an amplitude of the top portion of the ULD;  (Wobkemeier: col. 10 lines lines 10-23, The control unit 15 can compare the determined arrangement with previously stored arrangements, in other words arrangements that have been determined beforehand and stored in the memory unit 16. The type and position in particular of the items to be washed in the different arrangements are compared in this process. If the type and position of the items to be washed in the determined arrangement match one of the previously stored arrangements, the determined arrangement is assigned to said previously stored arrangement. A frequency of assignments of the determined arrangement to the previously stored arrangement is stored in the memory unit 15 for each of the previously stored arrangements in this process.) 
-; 1. and determining the ULD door status and arrangement based on whether the threshold has been exceeded. / 8. and determine the ULD door status based on whether the amplitude of the top portion of the ULD exceeds an amplitude threshold. / 15. and determine the ULD door status based on whether the amplitude of the top portion of the ULD exceeds an amplitude threshold. (Wobkemeier: col. 4 lines 26-32, A threshold value for frequency can be predefined and reproducibility can be present when the frequency of one of the previously stored arrangements reaches or exceeds the threshold value. To this end the frequency can be registered electronically. Frequency and reproducibility can be stored as electronic data, for example in binary form, in a memory unit. Col. 10 lines 24-36, If the frequency of one of the previously stored arrangements reaches a predefinable threshold value, for example five, the control unit 15 (or the memory unit 16) determines a reproducibility of said previously stored arrangement. The position of the items to be washed of the respective type of item to be washed according to this predefinable arrangement is assigned to a predefined position of the items to be washed of the respective type of item to be washed. When the type of item to be washed that has been loaded into the water-conducting domestic appliance 1 is detected, the information for the user, which is output with the aid of the  output unit 13, includes the predefined position for the detected type of item to be washed.)
Wobkeemeir does not teach: 
-; an amplitude of the top portion of the ULD; and determining whether the amplitude of the top portion of the ULD exceeds an amplitude threshold.
Hicks teaches: 
-; A method, a system and tangible machine-readable medium comprising instructions for determining an object status, comprising: (Hicks: abstract, [0017] FIG. 2 is a process flow diagram illustrating an example process for calibrating depth cameras. The example process is generally referred to by the reference number 200
and can be partially implemented using the techniques described herein. For example, blocks 208 and 210 may be performed using the calibrator 112 of computing device 104 above or the computing device 600 below [0059], Figure 7)
-; capturing a set of image data featuring the object; (Hicks: [0060] The various software components discussed herein may be stored on one or more computer readable media 700, as indicated in FIG. 7. For example, an image receiver module 706 may be configured to receive an image from a depth camera. An object detector module 708 may be configured to detect a natural object with an expected shape in the image. In some examples, the expected shape may be a planar geometric shape. For example, the expected shapes may be polygonal shapes. In some examples, the object detector module 708 may be configured to detect the natural object based on an object template. In some examples, the qualify the natural object by comparing a pose of the natural object to an expected pose for the natural object and disregarding natural objects with unnatural poses. For example, windows and doors should be orthogonal to the floor. An edge segmenter module 710 may be configured to segment edges of the expected shape of the natural object.)
-; segmenting the set of image data to identify a top portion of the object; (Hicks: [0028], [0037], [0046] At block 506, the processor adjusts a parameter to reduce a difference between the detected shape and a measured characteristic of the natural object. In some examples, the processor may adjust the parameter to reduce a difference between a disparity-based depth gradient and a homography-based depth gradient below a predetermined threshold. For example, the processor can segment edges of the expected shape of the natural object. In some example, after template matching in block 504, a band on image region can be selected at the boundary on the natural object in the image.)
-; determining an amplitude of the top portion of the ULD; (Hicks: [0037] As shown in FIG. 4, a natural object 402 may have been detected in a received image from a depth camera. For example, the natural object 402 shown in FIG. 4 is a pool table. In some examples, the natural object 402 may have an associated expected shape. The rectangular features may then be segmented to define a resulting edge quadrilateral 404. [0038] A pose may then be estimated based on the shape of the edge quadrilateral 404. In the example of FIG. 4, the parallel top and bottom edges along with the symmetry in the left and right edges of the edge quadrilateral 404 indicate the center of the natural object is aligned with horizontal axis of the camera. In addition, the slope of the left and right edges of the edge quadrilateral 404 indicates the camera is imaging the table from above. Since the resulting pose is reasonable given the target, the algorithm concludes the pose is accurate and proceeds)
(Hicks: [0039] In some examples, a homography-based depth gradient can be predicted based solely on the pose. For
example, no attempt need be made to detect smaller, closer natural objects 402 as opposed to detecting larger further away natural objects 402. In both cases the depth change as a percentage will be the same. [0040] The left and right edges of the shape offer corresponding features in the left and right stereo images and can be used to estimate the disparity. Based on a baseline, and combination of extrinsic and intrinsic calibration parameters, this can be converted to depth values, from which the disparity-based depth gradient can be extracted. For example, the baseline may be the distance between the two cameras in a stereo depth camera. [0046] At block 506, the processor adjusts a parameter to reduce a difference between the detected shape and a measured characteristic of the natural object. In some examples, the processor may adjust the parameter to reduce a difference between a disparity-based depth gradient and a homography-based depth gradient below a predetermined threshold. The processor may then detect a difference between the disparity-based depth gradient and the homography-based depth gradient and determine if the difference exceeds the predetermined threshold. The processor can then modify one or more calibration parameters of the depth camera based on the adjusted parameter. In some examples, the processor can limit modifications of one or more depth camera parameters based on an expected system change. For example, modifications greater than a threshold adjustment may be prevented to avoid overcorrections due to incorrect natural object detections.)


Consider Claims 2, 9 and 16. 
The combination of Wobkemeier and Hicks teaches: 2. The method of claim 1, wherein the set of image data featuring the ULD comprises (i) a three- dimensional depth image and (ii) an amplitude image that is depth-aligned with the three-dimensional depth image./ 9. The system of claim 8, wherein the set of image data featuring the ULD comprises (i) a three- dimensional depth image and (ii) an amplitude image that is depth-aligned with the three-dimensional depth (Hicks: [0015]-[0024], [0043] FIG. 5 is a flow chart illustrating a method for calibrating depth cameras using natural objects with expected shapes. The example method is generally referred to by the reference number 500 and can be implemented in the computing device 104 of FIG. 1 above, the processor 602 of the computing device 600 of FIG. 6 below, or the computer readable media 700 of FIG. 7 below.)

Consider Claims 3, 10 and 17. 
The combination of Wobkemeier and Hicks teaches: 3. The method of claim 1, wherein the set of image data featuring the ULD comprises (i) a three- dimensional depth image and (ii) a red-green-blue (RGB) image, and wherein the method further comprises: aligning the RGB image with the three-dimensional depth image. / 10. The system of claim 8, wherein the set of image data featuring the ULD comprises (i) a three- dimensional depth image and (ii) a red-green-blue (RGB) image, and wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: align the RGB image with the three-dimensional depth image. / 17. The tangible machine-readable medium of claim 15, wherein the set of image data featuring the ULD comprises (i) a three-dimensional depth image and (ii) a red-green-blue (RGB) image, and wherein the instructions, when executed, further cause the machine to: align the RGB image with the three-dimensional depth image. (Hicks: [0023] At block 212, the processor modifies calibration parameters and delivers a final RGBD image. For example, the calibration parameters may be iteratively optimized to minimize any differences between the depth gradients defined by the disparity and the homography.)

Consider Claims 4, 11 and 18. 
The combination of Wobkemeier and Hicks teaches: 4. The method of claim 1, wherein the set of image data includes a plurality of pixels, and the method further comprising: identifying the top portion of the ULD based on a predetermined height value and a predetermined height threshold; and comparing a depth value of each pixel in the plurality of pixels to a predetermined depth value corresponding to the top portion of the ULD. / 11. The system of claim 8, wherein the set of image data includes a plurality of pixels, and the instructions, when executed by the one or more processors, further cause the one or more processors to: identify the top portion of the ULD based on a predetermined height value and a predetermined height threshold; and compare a depth value of each pixel in the plurality of pixels to a predetermined depth value corresponding to the top portion of the ULD. / 18. The tangible machine-readable medium of claim 15, wherein the set of image data includes a plurality of pixels, and the instructions, when executed, further cause the machine to: identify the top portion of the ULD based on a predetermined height value and a predetermined height threshold; and compare a depth value of each pixel in the plurality of pixels to a predetermined depth value corresponding to the top portion of the ULD. (Hicks: [0037] As shown in FIG. 4, a natural object 402 may have been detected in a received image from a depth camera. For example, the natural object 402 shown in FIG. 4 is a pool table. In some examples, the natural object 402 may have an associated expected shape. The rectangular features may then be segmented to define a resulting edge quadrilateral 404. [0038] A pose may then be estimated based on the shape of the edge quadrilateral 404. In the example of FIG. 4, the parallel top and bottom edges along with the symmetry in the left and right edges of the edge quadrilateral 404 indicate the center of the natural object is aligned with horizontal axis of the camera. In addition, the slope of the left and right edges of the edge quadrilateral 404 indicates the camera is imaging the table from above. Since the resulting pose is reasonable given the target, the algorithm concludes the pose is accurate and proceeds)

Consider Claims 5, 12 and 19. 
The combination of Wobkemeier and Hicks teaches: 5. The method of claim 1, wherein the ULD door status is open when the amplitude of the top portion of the ULD exceeds the amplitude threshold, and wherein the ULD door status is closed when the amplitude of the top portion of the ULD does not exceed the amplitude threshold. / 12. The system of claim 8, wherein the ULD door status is open when the amplitude of the top portion of the ULD exceeds the amplitude threshold, and wherein the ULD door status is closed when the amplitude of the top portion of the ULD does not exceed the amplitude threshold. / 19. The tangible machine-readable medium of claim 15, wherein the ULD door status is open when the amplitude of the top portion of the ULD exceeds the amplitude threshold, and wherein the ULD door status is closed when the amplitude of the top portion of the ULD does not exceed the amplitude threshold. (Wobkemeier: col. 4 lines 26-32, A threshold value for frequency can be predefined and reproducibility can be present when the frequency of one of the previously stored arrangements reaches or exceeds the threshold value. To this end the frequency can be registered electronically. Frequency and reproducibility can be stored as electronic data, for example in binary form, in a memory unit. Col. 10 lines 24-36, If the frequency of one of the previously stored arrangements reaches a predefinable threshold value, for example five, the control unit 15 (or the memory unit 16) determines a reproducibility of said previously stored arrangement. The position of the items to be washed of the respective type of item to be washed according to this predefinable arrangement is assigned to a predefined position of the items to be washed of the respective type of item to be washed. When the type of item to be washed that has been loaded into the water-conducting domestic appliance 1 is detected, the information for the user, which is output with the aid of the  output unit 13, includes the predefined position for the detected type of item to be washed. Hicks: [0037] As shown in FIG. 4, a natural object 402 may have been detected in a received image from a depth camera. For example, the natural object 402 shown in FIG. 4 is a pool table. In some examples, the natural object 402 may have an associated expected shape. The rectangular features may then be segmented to define a resulting edge quadrilateral 404. [0038] A pose may then be estimated based on the shape of the edge quadrilateral 404. In the example of FIG. 4, the parallel top and bottom edges along with the symmetry in the left and right edges of the edge quadrilateral 404 indicate the center of the natural object is aligned with horizontal axis of the camera. In addition, the slope of the left and right edges of the edge quadrilateral 404 indicates the camera is imaging the table from above. Since the resulting pose is reasonable given the target, the algorithm concludes the pose is accurate and proceeds)

Consider Claims 6 and 13. 
The combination of Wobkemeier and Hicks teaches: The method of claim 1, further comprising: training a machine learning model using (i) a plurality of sets of image data featuring a respective ULD, (ii) a plurality of segmented images, each segmented image featuring a top portion of a respective ULD, and (iii) one or more amplitude values from each of the plurality of segmented images, wherein each amplitude value represents an amplitude of the top portion of the respective ULD; and applying the machine learning model to the set of image data featuring the ULD to determine the ULD door status. / 13. The system of claim 8, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to:  (Wobkemeier: col. 4 lines 26-32, A threshold value for frequency can be predefined and reproducibility can be present when the frequency of one of the previously stored arrangements reaches or exceeds the threshold value. To this end the frequency can be registered electronically. Frequency and reproducibility can be stored as electronic data, for example in binary form, in a memory unit. Col. 10 lines 24-36, If the frequency of one of the previously stored arrangements reaches a predefinable threshold value, for example five, the control unit 15 (or the memory unit 16) determines a reproducibility of said previously stored arrangement. The position of the items to be washed of the respective type of item to be washed according to this predefinable arrangement is assigned to a predefined position of the items to be washed of the respective type of item to be washed. When the type of item to be washed that has been loaded into the water-conducting domestic appliance 1 is detected, the information for the user, which is output with the aid of the  output unit 13, includes the predefined position for the detected type of item to be washed. Hicks: [0023] At block 212, the processor modifies calibration parameters and delivers a final RGBD image. For example, the calibration parameters may be iteratively optimized to minimize any differences between the depth gradients defined by the disparity and the homography. [0037] As shown in FIG. 4, a natural object 402 may have been detected in a received image from a depth camera. For example, the natural object 402 shown in FIG. 4 is a pool table. In some examples, the natural object 402 may have an associated expected shape. The rectangular features may then be segmented to define a resulting edge quadrilateral 404. [0038] A pose may then be estimated based on the shape of the edge quadrilateral 404. In the example of FIG. 4, the parallel top and bottom edges along with the symmetry in the left and right edges of the edge quadrilateral 404 indicate the center of the natural object is aligned with horizontal axis of the camera. In addition, the slope of the left and right edges of the edge quadrilateral 404 indicates the camera is imaging the table from above. Since the resulting pose is reasonable given the target, the algorithm concludes the pose is accurate and proceeds. [0045] At block 504, the processor detects a natural object with an expected shape in the image. For example, the expected shape may be a polygonal shape. In some examples, the processor may detect the natural object with an expected shape based on a template. For example, the template may be received from an object shape database. In some examples, the processor may use a neural network that may have been trained in advance to detect the natural object.)


Allowable Subject Matter
Claims 7, 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art fails to teach the method of Claim 7, the system of Claim 14, or the medium of Claim 20 which specifically comprises the following features in combination with other recited limitations: 
7. The method of claim 1, wherein the set of image data is a first set of image data, and the method further comprises:(a) capturing a second set of image data featuring the ULD a duration 
14. The system of claim 8, wherein the set of image data is a first set of image data, and the instructions, when executed by the one or more processors, further cause the one or more processors to:(a) capture a second set of image data featuring the ULD a duration D after capturing the first set of image data; (b) designate the second set of image data as a current set of image data; (c) segment the current set of image data to identify a current top portion of the ULD; (d) determine a current amplitude of the current top portion of the ULD; (e) determine a current ULD door status based on whether the current amplitude of the current top portion of the ULD exceeds the amplitude threshold; (f) designate the current set of image data as a prior set of image data; (g) capture a subsequent set of image data featuring the ULD the duration D after capturing the prior set of image data; (h) designate the subsequent set of image data as the current set of image data; and (i) iteratively perform steps (c)-(i) until the current amplitude does not exceed the amplitude threshold.
20. The tangible machine-readable medium of claim 15, wherein the set of image data is a first set of image data, and the instructions, when executed, further cause the machine to:(a) capture a second set of image data featuring the ULD a duration D after capturing the first set of 

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
US-7927427-Method for detecting the load of items to be washed, and dishwasher machine
US-7893826-Alarm system
US-7842137-Method for detecting the load of items to be washed, and dishwasher machine
US-4727679-Swing-door operator system
US-20210304414-METHODS FOR UNIT LOAD DEVICE (ULD) DOOR TARP DETECTION
US-20210058539-INFRARED IMAGING ASSEMBLY
US-20190195617-CONTAINER AUTO-
US-20180352119-CALIBRATING DEPTH CAMERAS USING NATURAL OBJECTS WITH EXPECTED 
US-10898055-Water-guiding domestic appliance and method for operating a water-guiding domestic appliance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

February 11 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662